       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.1 Page 1 of 24



1    GREENBERG TRAURIG, LLP
     Colin W. Fraser (SBN CA 266867)
2    frasercw@gtlaw.com
     Tyler R. Andrews (SBN CA 250686)
3    andrewst@gtlaw.com
     18565 Jamboree Road, Suite 500
4    Irvine, California 92612
     Telephone: 949.732.6500
5    Facsimile: 949.732.6501
6    Attorneys for Plaintiff
     APPLIED BIOLOGICAL LABORATORIES, INC.
7
8
                               UNITED STATES DISTRICT COURT
9
                          FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
                                    SAN DIEGO DIVISION
11
12
     APPLIED BIOLOGICAL                      CASE NO. '20CV2500 AJB LL
13   LABORATORIES, INC.,
                                             COMPLAINT
14           Plaintiff,
                                                 1. VIOLATION OF DEFEND
15   v.                                          TRADE SECRETS ACT
16   DIOMICS CORPORATION, a Delaware             2. VIOLATION OF CALIFORNIA
     corporation; ANTHONY ZOLEZZI, an            UNIFORM TRADE SECRET ACT
17   individual, and DOES 1-50, inclusive,
                                                 3. VIOLATION OF CAL. BUS. &
18           Defendants.                         PROF. CODE SECTION 17200
19
                                             JURY TRIAL DEMANDED
20
21
22
23
24
25
26
27
28

                                          COMPLAINT
     ACTIVE 52817708v3
          Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.2 Page 2 of 24



1             Plaintiff Applied Biological Laboratories, Inc. (“Applied Bio”), by and through its
2    attorneys, and for its Complaint against Diomics Corporation (“Diomics”) and Anthony
3    Zolezzi (“Zolezzi”) (collectively, “Defendants”), hereby alleges as follows:
4    I.       INTRODUCTION
5             1.     This is an action for trade secret misappropriation and unfair competition
6    relating to Applied Bio’s groundbreaking nasal spray technology that prevents the
7    contraction and infection of viruses. Applied Bio strongly believes in the benefits of fair
8    competition, particularly in the field of healthcare. Antiviral products like that developed
9    by Applied Bio have the potential to transform traditional cold and flu relief for millions
10   of people, and to prevent infection from novel pathogens like COVID-19, as part of a
11   multi-billion-dollar industry. Fair competition spurs new technical innovation, but what
12   has happened here is not fair competition. Instead, Defendants Diomics and Zolezzi have
13   taken Applied Bio’s intellectual property so they could avoid incurring the risk, time, and
14   expense of independently developing their own technology. Ultimately, this calculated
15   theft allowed Diomics to announce a competing product based on Applied Bio’s
16   intellectual property, all at Applied Bio’s expense.
17            2.     Applied Bio developed its groundbreaking antiviral nasal spray technology to
18   address a significant unmet public health opportunity. Applied Bio’s product (the
19   “Product”) is a powerful and natural solution designed to serve the unmet challenges of
20   preventing and curing common respiratory diseases. A single application to the mouth and
21   nostrils guards selectively against, and remedies ailments caused by, the most common
22   strands of rhinovirus and influenza virus, while also inactivating other respiratory
23   pathogens such as coronavirus. The Product inactivates, traps, and promotes the natural
24   flushing of pathogens and foreign particles to the digestive tract where they are degraded
25   and rendered inactive. Since the Product serves to augment natural molecules in the
26   mucus, it leaves intact the health of the microbiome of the mouth and nose. The Product is
27   poised to become the only commercially-available product to effectively target rhinovirus
28   and influenza virus.
                                                   1
                                                COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.3 Page 3 of 24



1            3.      With a goal of bringing nasal antigen sprays to the mass market, Applied Bio
2    has invested hundreds of thousands of dollars and thousands of hours of research and
3    development time to develop the first nasal spray that selectively, effectively, and
4    naturally prevents the contraction of rhinovirus and influenza. Based on years of scientific
5    research on the mechanism behind respiratory infections and allergies, Applied Bio
6    determined the pathogens’ main points of entry into a host and developed the means to
7    prevent hosts from contracting the pathogens. Applied Bio’s patented formulations are
8    manufactured through proprietary biotechnological processes to locally augment the
9    body’s own natural defense mechanisms and provide a barrier to guard against or
10   substantially interfere with infections. Traditional cold and flu relief medications, while
11   effective at temporarily addressing individual symptoms are ineffective at addressing the
12   source of the disease. There are no cold remedies on the market, and the antiviral flu
13   remedies that are available can have serious side-effects and are not routinely prescribed
14   as a result. Similarly, influenza vaccines are not always effective against every strain of
15   influenza and are not recommended for all populations. In contrast, studies show that
16   Applied Bio’s antiviral nasal spray technology is superior both in efficacy and safety to
17   any product on the market and even those that failed to enter the market because of the
18   safety concerns of the Food and Drug Administration (“FDA”).
19           4.      Applied Bio recently learned that Diomics is developing an antiviral nasal
20   spray that bears a striking resemblance to Applied Bio’s own highly confidential and
21   proprietary technology and reflects Applied Bio’s trade secrets. Diomics issued a press
22   release in September of 2020 claiming that its product, DioguardTM, is intended to “create
23   a durable barrier of antibodies in the nasal cavity to capture, bind to and neutralize the
24   SARS-CoV-2 virus before it can reach and enter the cells that cause infection.” The
25   Diomics press release further states, “Creating a protective shield that blocks the virus at
26   its crucial first point of entry into the body—the nasal passages—fills a huge void in the
27   race to develop an effective vaccine for COVID-19.” The press release continues, “‘A
28   preventative nasal spray that effectively neutralizes SARS-CoV-2 before it can cause
                                                   2
                                                COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.4 Page 4 of 24



1    infection we believe holds the key to allowing many aspects of life to resume until the day
2    comes when there’s an effective vaccine in widespread use,’ Diomics CEO Anthony
3    Zolezzi said.” Diomics plans to seek fast track authorization from the FDA to accelerate
4    human trials of its DioguardTM product.
5            5.      Applied Bio believes that Zolezzi misappropriated more than 90 highly
6    confidential and proprietary files belonging to Applied Bio that Zolezzi obtained while
7    working at his former firm, Pegasus Capital Advisors L.P. (“Pegasus”), which had
8    considered a strategic partnership with Applied Bio in 2017 and 2018. The files include a
9    wide range of highly confidential files, including Applied Bio’s detailed 50-page business
10   plan and documents disclosing Applied Bio’s scientific testing results, experimental
11   designs, patent applications, formulations, manufacturing processes, and marketing
12   strategies. Zolezzi then improperly disclosed to Diomics the results of Applied Bio’s
13   resource-intensive research.
14           6.      Instead of developing their own technology in this new space, Defendants
15   stole Applied Bio’s long-term investments and property. While Applied Bio developed its
16   antiviral nasal spray technology with sustained effort over many years, Defendants
17   leveraged stolen information to shortcut the process and purportedly build a comparable
18   and/or competing product in just months.
19           7.      In light of Defendants’ misappropriation of Applied Bio’s antiviral nasal
20   spray technology, Applied Bio brings this Complaint to prevent any further misuse of its
21   proprietary information, to prevent Defendants from harming Applied Bio’s reputation by
22   misusing its technology, to protect the public’s confidence in the safety and reliability of
23   antiviral nasal spray technology that Applied Bio has long sought to nurture, and to obtain
24   compensation for its damages and for Defendants’ unjust enrichment resulting from their
25   unlawful conduct.
26   II.     PARTIES
27           8.      Plaintiff Applied Biological Laboratories, Inc. is a corporation organized and
28   existing under the laws of the State of New York with its principle place of business
                                                   3
                                                COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.5 Page 5 of 24



1    located in New York, NY 11226. Applied Bio is a biotechnology company committed to
2    the research, development, manufacturing, and distribution of healthcare products.
3    Applied Bio owns all the trade secrets and confidential information misappropriated or
4    disclosed in breach of confidentiality agreements by Defendants.
5            9.      Defendant Diomics Corporation is a Delaware corporation with its principal
6    place of business located at 10581 Roselle Street, Ste 120, San Diego, CA, 92121-1521.
7    At times relevant to this dispute, Zolezzi was acting both in his individual capacity and in
8    his capacity as an executive and employee of Defendant Diomics.
9            10.     Applied Bio is informed and believes that Defendant Anthony Zolezzi is an
10   individual domiciled in Palm Beach County, Florida and is a citizen of Florida.
11           11.     Applied Bio is currently unaware of the true names and capacities, whether
12   individual, corporate, associate, or otherwise, of defendants sued herein as Does 1 through
13   50, inclusive, and Applied Bio therefore sues these Doe defendants by fictitious names.
14   Applied Bio will amend its Complaint by asserting their true names and capacities
15   following determination of such names and capacities. Applied Bio is informed and
16   believes, and on that basis alleges, that fictitiously named defendants are each responsible
17   in some manner for the harms and conduct alleged in this Complaint, and that Applied Bio
18   suffered harm, as alleged herein by such defendants.
19           12.     Applied Bio is informed and believes that each Defendant acted in all
20   respects pertinent to this action as the agent of the other Defendant, carried out a joint
21   scheme, business plan or policy in all respects pertinent hereto, and that the acts of each
22   Defendant are legally attributable to each of the other Defendants.
23   III.    JURISDICTION AND VENUE
24           13.     This Court has subject matter jurisdiction over Applied Bio’s claims under
25   the Defend Trade Secrets Act pursuant to 18 U.S.C. § 1836-39 et seq. and 28 U.S.C. §§
26   1331. The Court has supplemental jurisdiction over the state law claims alleged in this
27   Complaint pursuant to 28 U.S.C. § 1367.
28
                                                   4
                                                COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.6 Page 6 of 24



1            14.     As set forth above, at least one Defendant resides in this judicial district. In
2    addition, a substantial part of the events or omissions giving rise to the claims alleged in
3    this Complaint occurred in this judicial district. Venue therefore lies in the United States
4    District Court for the Southern District of California pursuant to 28 U.S.C. §§ 1391(b)(1)
5    and (b)(2).
6            15.     A substantial part of the events giving rise to the claims alleged in this
7    Complaint occurred in the County of San Diego.
8    IV.     FACTUAL ALLEGATIONS
9            A.      Applied Bio Develops the First Anti-Viral Nasal Spray
10           16.     The current approach to managing upper respiratory infections primarily
11   involves agents to reduce symptoms alone. Different treatments are recommended for
12   different symptoms, such as decongestants for mucus production, acetaminophen for fever
13   and headache, and syrups for coughs. Though these approaches provide mild symptomatic
14   relief, they have not been shown to effectively reduce the severity and duration of the
15   diseases. These treatments can also damage the epithelial barrier in the respiratory tract
16   and thereby increase susceptibility to secondary infections. For example, seemingly-
17   innocuous nasal saline sprays can damage nasal membrane’s epithelial barrier, resulting in
18   increased permeability to other pathogens. The lack of effective treatments that target viral
19   respiratory infections has also contributed to the widespread use of antibiotics and the
20   alarming emergence of antibiotic resistance.
21           17.     An effective cure against these upper-respiratory infections will address the
22   pathogens that cause infection and the inflammatory response that causes many of the
23   undesirable side-effects and is factored into the clinical outcome score. There are no
24   antiviral agents approved for the prevention or treatment of rhinovirus infection (i.e., the
25   common cold), and most rhinovirus remedies are single ingredients targeting the virus, but
26   not the inflammatory response, so they do little to lower the clinical symptom score. The
27   only three antiviral medications approved for the treatment of influenza (i.e. the flu) have
28   significant systemic side effects that preclude their widespread use.
                                                     5
                                                  COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.7 Page 7 of 24



1            18.     Applied Bio’s valuable and confidential research has determined that
2    respiratory infections typically occur when airborne pathogens come into contact with
3    mucous membranes (e.g., nasal membranes, nasal hairs, esophageal membranes, and the
4    like) via inhaled aerosol droplets. Inhalation of airborne pathogens through the nose is a
5    primary cause of respiratory disease. The nasal passages are not as effective in preventing
6    disease as the mouth, which is better at trapping and killing microorganisms. Airborne
7    pathogens may enter the lungs after nasal inhalation, or bind to receptors found on nasal
8    and other membranes throughout the upper and lower respiratory tracts, which serve as an
9    entry points by which pathogens, allergens, or irritants may enter the bloodstream and
10   cause infection or allergic reaction. Unfortunately, there is no convenient, effective way to
11   minimize or prevent infection or allergy by inhaled airborne microorganisms.
12           19.     Applied Bio’s valuable and confidential research has also addressed the
13   inflammatory cascade that underlies upper respiratory diseases after viruses gain entry to
14   respiratory epithelia. In healthy people, molecules in the nasal mucosa protect against
15   pathogens and modulate the immune response to infection. Some do double duty as anti-
16   inflammatory agents. Many symptoms associated with respiratory diseases are the result
17   of the inflammatory process, rather than the pathogens themselves.
18           20.     Applied Bio discovered that certain naturally-occurring (i.e., non-synthetic)
19   protein molecules could create a barrier to prevent viruses from attaching to the receptors
20   on the exterior of cells in the respiratory tract when the proteins are introduced at certain
21   concentrations and are protected against denaturing. The proteins mimic the most
22   common binding sites along the oral and nasal respiratory tract, specifically preventing
23   rhinovirus and influenza from binding to their target receptors, while also serving as a
24   “catch-all” barrier for other respiratory microbials. Applied Bio made this discovery using
25   novel ex vivo technology that allows Applied Bio to expose live nasal cells in a laboratory
26   environment to a proprietary formulation developed by Applied Bio. Using this process,
27   Applied Bio has proven for the first time that the intranasal administration of naturally-
28
                                                   6
                                                COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.8 Page 8 of 24



1    occurring human proteins provides an effective barrier against virus contraction and
2    infection.
3            21.     Applied Bio has developed its antiviral nasal spray technology, including the
4    Product, based on its valuable confidential scientific testing and results. Applied Bio also
5    applied for a patent on certain aspects of its antiviral nasal spray technology in 2017:
6    United States Patent Application Ser. No. 15/442,604, entitled “Compositions and
7    Methods for Protecting Against Airborne Pathogens and Irritants.”
8            22.     Unlike previous upper respiratory therapies and products, the antiviral nasal
9    spray technology, including the Product, targets both pathogen and inflammation to meet
10   the requirement of any successful remedy to produce anti-viral effects, decrease the
11   clinical symptom score, and cause minimal side-effects. The Product contains ingredients
12   that interfere with viruses binding to their receptor sites on respiratory epithelia, as well as
13   general antimicrobial and anti-inflammatory ingredients. These ingredients help control
14   the inflammatory response and strengthen the epithelial barrier which will further protect
15   against viral and secondary bacterial infection. The ingredients also help to manage the
16   clinical symptoms of respiratory disease, the most pronounced of which are lower
17   mucociliary clearance (one component of congestion), lower cilia beat frequency (another
18   component of congestion), mucin secretion (runny nose), and transepithelial electrical
19   resistance (or TEER, which is a measure of epithelial barrier integrity).
20           23.     While making these fundamental advances in antiviral nasal spray
21   technology, Applied Bio also accumulated confidential and proprietary intellectual
22   property that it uses in the implementation and manufacture of the Product to optimize
23   performance, maximize safety, and minimize cost. Applied Bio also created a vast amount
24   of confidential and proprietary intellectual property through its exploration of concepts
25   that ultimately proved ineffective, unsafe, too expensive, or otherwise unworkable for the
26   mass market. Applied Bio’s extensive experience with “dead-end” concepts continues to
27   inform the ongoing development of Applied Bio’s antiviral nasal spray technology. The
28   details actually used in Applied Bio’s antiviral nasal spray technology, as well as the
                                                   7
                                                COMPLAINT
     ACTIVE 52817708v3
       Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.9 Page 9 of 24



1    lessons learned from Applied Bio’s years of research and development, constitute trade
2    secrets that are highly valuable to Applied Bio and would be highly valuable to any
3    competitor in the antiviral nasal spray space.
4            24.     Applied Bio’s substantial and sustained investment in antiviral nasal spray
5    technology over many years—and the intellectual property that resulted—have made
6    Applied Bio’s current antiviral nasal spray technology the most advanced in the industry.
7    It is unparalleled in performance and safety in preventing contraction and infection of
8    rhinovirus and influenza. For these reasons and others, Applied Bio’s antiviral nasal spray
9    technology and the intellectual property associated with it are some of Applied Bio’s most
10   valuable assets.
11           B.      Unbeknownst to Applied Bio, Zolezzi Lays the Foundation for Defendants
                     to Steal Applied Bio’s Intellectual Property Rather than Compete Fairly
12                   in the Antiviral Nasal Spray Space
13           25.     Applied Bio began communicating with Pegasus and Pegusus’ affiliate,
14   PanTheryx, Inc. (“PanTheryx”), in 2017 to explore business opportunities related to
15   Applied Bio’s development of antiviral nasal spray technology. Pegasus is a private equity
16   fund manager. PanTheryx is a nutrition and biotechnology company focused on health
17   conditions related to the gastro-intestinal microbiome. As the Operating Partner of
18   Pegasus, Zolezzi was extensively involved in the ten-month process during which Pegasus
19   and PanTheryx explored business opportunities with Applied Bio.
20           26.     Applied Bio took steps to protect its confidential, proprietary, and trade
21   secret information as it explored business with Pegasus, PanTheryx, and Zolezzi. Applied
22   Bio required Pegasus and PanTheryx to execute non-disclosure agreements (the “Pegasus
23   NDA” and “PanTheryx NDA,” respectively, and together, the “Non-Disclosure
24   Agreements”) pursuant to which Pegasus and PanTheryx agreed, on behalf of themselves
25   and their representatives (including Zolezzi), not to use Applied Bio’s confidential,
26   proprietary, and trade secret information for any purpose other than to evaluate and
27   engage in discussions concerning the parties’ potential business opportunity together. The
28   Non-Disclosure Agreements applied to all of Applied Bio’s confidential, proprietary, and
                                                    8
                                                 COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.10 Page 10 of 24



1    trade secret information, including but not limited to (i) the formulations of its products
2    and proposed products, including the identification of each ingredient in a formulation and
3    the quantity of each ingredient; (ii) Applied Bio’s methods of manufacturing, developing,
4    and producing products, proposed products, and the ingredients within them; (iii) the
5    mechanism of action and description of the mechanism of action of Applied Bio’s
6    products, proposed products, and formulations; (iv) the non-public patent applications
7    filed by Applied Bio or its principles and all communications with government personnel
8    about the applications; (v) information about every scientific test or study that Applied
9    Bio has carried out, intended to carry out, or may yet carry out, including contracts with
10   contract research organizations, study protocols, informed consent forms, raw data
11   acquired during the study, investigational new drug applications filed with the FDA, and
12   study reports, except to the extent it is published or with the consent of Applied Bio; and
13   the names of each supplier used in connection with Applied Bio’s products.
14           27.     Applied Bio implemented a document control system that limits only
15   authorized persons with company-issued user names and current passwords to access
16   Applied Bio’s computer systems and electronic document repositories. Applied Bio
17   created a password-protected electronic document repository (i.e., the “Dataroom”)
18   containing Applied Bio’s confidential, proprietary, and trade secret information
19   concerning its scientific research, finances, and corporate organization. The Dataroom
20   contained more than 90 confidential and protected files with Applied Bio’s trade secret
21   information, including:
22                       a. Applied Bio’s detailed, 50-page business plan concerning the
23                          development, production, marketing, and regulatory pathway of
24                          Applied Bio’s antiviral nasal spray technology.
25                       b. The product development plan for Applied Bio’s anti-viral nasal spray
26                          technology.
27                       c. The results of clinical trials Applied Bio had performed on its anti-viral
28                          nasal spray technology, including the results of the first set of blind
                                                     9
                                                  COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.11 Page 11 of 24



1                           randomized studies and the results of the repeat blind randomized
2                           studies.
3                        d. Applied Bio’s report and supporting materials detailing the mechanism
4                           of action of the active molecules in its anti-viral nasal spray
5                           technology.
6                        e. Applied Bio’s manufacturing plans for its anti-viral nasal spray
7                           technology, including the dimensions of certain products, its list of
8                           major suppliers, its list of all suppliers and vendors, and the Material
9                           Safety Data Sheets for ingredients within its products.
10                       f. Applied Bio’s costing, pricing, and labelling information for its anti-
11                          viral nasal spray technology, including a cost analysis, a presentation
12                          of the pricing of its products, and the detailed labelling plans for its
13                          products.
14                       g. Applied Bio’s sales and marketing plan and target retail accounts for
15                          its anti-viral nasal spray technology.
16                       h. Applied Bio’s agreements with the three contract manufacturing
17                          organizations that then provided Applied Bio with pharmaceutical
18                          development services from drug development through drug
19                          manufacturing.
20                       i. Applied Bio’s corporate organizational documents, including its
21                          organization chart, bylaws, board consents, stockholder’s consents,
22                          board meeting minutes, stockholders’ agreements, and stock purchase
23                          agreements.
24                       j. Applied Bio’s financial documents, including its capitalization table
25                          and documents related to its “Series A” financing round.
26           28.     In November 2017, subject to the Non-Disclosure Agreements, Applied Bio
27   first provided access to the Dataroom to Zolezzi, Pegasus Founder and Co-Managing
28   Partner Craig Cogut, and Pegasus’ team of scientists. Pegasus specifically placed Zolezzi
                                                    10
                                                  COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.12 Page 12 of 24



1    in charge of managing the due diligence of Applied Bio that was conducted by Pegasus’
2    scientists. Cogut advised Applied Bio that Zolezzi would “take the lead with the doctors
3    on the science.” Applied Bio coordinated directly with Zolezzi during the due diligence
4    process subject to the Non-Disclosure Agreements, including by sending Zolezzi emails
5    containing confidential and protected documents, holding telephone conversations with
6    Zolezzi, and holding in-person meetings with Zolezzi.
7            29.     Over the course of ten months, Applied Bio held many meetings with
8    Pegasus’ and PanTherxy’s representatives, including Zolezzi, at which Applied Bio
9    discussed its confidential and proprietary antiviral nasal spray technology subject to the
10   Non-Disclosure Agreements. These meetings were intended to demonstrate that Applied
11   Bio’s antiviral nasal spray technology was not only a great idea but also a safe and
12   effective means of preventing illness. Zolezzi frequently asked questions at these meeting
13   about the proteins and ingredients that Applied Bio was using in its research, including
14   Lactoferrin and Lysozyme. Applied Bio also discussed with Pegasus, PanTheryx, and
15   Zolezzi the use in antiviral nasal spray technology of immunoglobulin G (“IgG”), which is
16   now the antigen being used by Diomics in its Dioguard product. The information acquired
17   at these meetings represented a substantial leap forward for Pegasus, PanTheryx, and
18   Zolezzi because Applied Bio’s antiviral nasal spray technology took extensive time,
19   money, and scientific expertise to develop, on which Pegasus, PanTheryx, and Zolezzi
20   would not need to expend resources because of Applied Bio’s work.
21           30.     In August of 2018, Applied Bio provided Pegasus and Zolezzi with detailed
22   answers and supporting documents (subject to the Non-Disclosure Agreements) in
23   response to a list of questions Pegasus asked as part of its due diligence of Applied Bio. In
24   these responses, Applied Bio included the following confidential and protected
25   information with Applied Bio’s trade secret information, including:
26                       a. Product research and development information, including unit
27                          economic data for Applied Bio’s anti-viral nasal spray products, results
28                          of Applied Bio’s pre-clinical and clinical trials, the design of pre-
                                                    11
                                                  COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.13 Page 13 of 24



1                           clinical and clinical studies on ingredients in Applied Bio’s anti-viral
2                           nasal spray products, and the names of third-party organizations that
3                           would conduct clinical studies of Applied Bio’s anti-viral nasal spray
4                           products, and the scope and approximate cost of clinical studies of
5                           Applied Bio’s anti-viral nasal spray products.
6                        b. Supply chain information, including a list of suppliers, prices, and key
7                           contract terms; a list of the contract manufacturing organizations and
8                           contract research organizations retained by Applied Bio for product
9                           development and packaging development; and detailed pricing and
10                          customer information for Applied Bio’s anti-viral nasal spray products.
11                       c. Strategic relationship information, including the names of fifteen
12                          companies with whom Applied Bio was discussing developing
13                          business relationships to exploit its anti-viral nasal spray technology.
14                       d. Corporate information about its organizational structure, capitalization
15                          table, and previous financing rounds.
16                       e. Employment information, including a list of all existing employees;
17                          the employees’ salaries, hiring dates, and roles; the accounts associated
18                          with each member of Applied Bio’s sales team; the individuals
19                          earmarked for future positions post funding; the open positions to be
20                          filled; and the budgets and salaries for future employees.
21           31.     Ultimately, Applied Bio decided not to enter into a business relationship with
22   Pegasus, PanTheryx, or Zolezzi and the parties ceased discussing business opportunities in
23   2018.
24           C.      Defendants Misappropriate Applied Bio’s Intellectual Property and
                     Diomics Publicly Launches “DioGuard” with Zolezzi at the Helm
25
             32.     Whereas Applied Bio began developing antiviral nasal spray technology
26
     many years ago, Diomics’ first serious foray into the field was not until March of 2020,
27
     when Diomics hired Zolezzi as its Chief Executive Officer. Before then, Diomics’
28
                                                   12
                                                 COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.14 Page 14 of 24



1    business was focused on producing products to collect and analyze biological samples.
2    And Zolezzi’s only experience with antiviral nasal spray technology came from his
3    confidential discussions with Applied Bio. However, unbeknownst to Applied Bio at the
4    time, Diomics and Zolezzi were secretly preparing to launch a competing antiviral nasal
5    spray product using Applied Bio’s confidential, proprietary, and trade secret information.
6    Diomics’ product would be called “DioGuard™.”
7            33.     Diomics issued a press release on September 8, 2020 announcing its
8    DioGuard™ product with the headline, “Diomics Aims to Nose Out Coronavirus Ahead
9    of Vaccines With Nasal Spray That Delivers Monoclonal Antibody Protection.” The press
10   release provided, “The Dioguard™ prophylactic spray, which is now undergoing in vitro
11   testing, pairs Diomics’ proprietary synthetic biopolymer material with human IgG
12   monoclonal antibodies licensed from another San Diego-area company, Active Motif,
13   Inc., a leader in epigenetic research. The goal is to create a durable barrier of antibodies in
14   the nasal cavity to capture, bind to and neutralize the SARS-CoV-2 virus before it can
15   reach and enter the cells that cause infection.” The press release attributed the following
16   quote to Zolezzi: “A preventative nasal spray that effectively neutralizes SARS-CoV-2
17   before it can cause infection we believe holds the key to allowing many aspects of life to
18   resume until the day comes when there’s an effective vaccine in widespread use.”
19           34.     By September of 2020, Diomics revamped its website (https://diomics.com/)
20   to claim a new market focus. Diomics’ website claimed, as recently as August of 2020,
21   that Diomics focused only on two products—a proprietary bio-polymer that captures
22   biological material and delivers compounds to improve hearing, and a suite of
23   rejuvenating biological compounds that deliver growth factors and healing cytokines.
24   Diomics overhauled its website in September of 2020 to announce a new market focus—
25   “an intra-nasal system that couples IgG antibodies with DiomatTM nanobeads to enable a
26   passive prophylactic therapy.”
27           35.     Diomics sudden development and quick public launch of DioGuardTM, as
28   well as its transition into an entirely new product market, within a matter of months of
                                                 13
                                               COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.15 Page 15 of 24



1    hiring Zolezzi all caused Applied Bio grave concern regarding the possible misuse of its
2    intellectual property. Accordingly, in September, October, and November of 2020,
3    Applied Bio investigated the events surrounding Zolezzi’s acquisition of Applied Bio’s
4    intellectual property, Diomics’ hiring of Zolezzi, and Diomics’ development of
5    DioGuardTM.
6            D.      Applied Bio Has Been, and Will Be, Severely Harmed by Defendants
                     Misappropriation of Applied Bio’s Confidential and Proprietary Trade
7                    Secret Information
8            36.     Applied Bio developed its patented inventions and trade secrets at great
9    expense, and through years of painstaking research, experimentation, and trial and error. If
10   Defendants are not enjoined from their misappropriation and further breach of their non-
11   disclosure obligations, they will cause severe and irreparable harm to Applied Bio.
12           37.     The markets for antiviral nasal spray technology are nascent and on the cusp
13   of rapid development. The impending period of drastic market growth, as antiviral nasal
14   spray technology is increasingly commercialized, will set the competitive landscape for
15   the industry going forward. The growth, profitability, and even survival of individual
16   firms will likely be determined by what happens in the next few years. Defendants’
17   exploitation of stolen intellectual property greatly harms Applied Bio during this
18   embryonic market formation process and deforms the creation of a fair and competitive
19   industry.
20           38.     With respect to Applied Bio’s trade secrets, there is also the threat that
21   Applied Bio’s confidential and proprietary information will be disclosed by Defendants,
22   which will destroy the trade secret value of the technology. This may occur either
23   voluntarily by Defendants for their own publicity purposes or because a regulatory agency
24   requires disclosure for permitting purposes.
25           39.     With this action, Applied Bio seeks to vindicate its rights, prevent any further
26   misuse of its confidential, proprietary, and trade secret information, and obtain
27   compensation for its damages and for Defendants’ unjust enrichment resulting from their
28   unlawful conduct.
                                                   14
                                                 COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.16 Page 16 of 24



1    V.      CLAIMS FOR RELIEF
2                                     FIRST CAUSE OF ACTION
3         Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act
4                                       (18 U.S.C. § 1836, et seq.)
5                                        Against All Defendants
6            40.     Applied Bio incorporates all of the above paragraphs as though fully set forth
7    herein.
8            41.     Applied Bio owns and possesses certain confidential, proprietary, and trade
9    secret information, as alleged above. One example of the trade secret information is
10   reflected in Applied Bio’s detailed business plan contained in certain files that Zolezzi
11   obtained from Applied Bio. Various aspects of the business plan are Applied Bio’s trade
12   secrets, including but not limited to the formulations of its products and proposed
13   products; its methods of manufacturing, developing, and producing products, proposed
14   products, and the ingredients within them; the mechanism of action of Applied Bio’s
15   products, proposed products, and formulations; the non-public patent applications filed by
16   Applied Bio or its principles; information about every scientific test or study that Applied
17   Bio has carried out; and the names of each supplier of ingredients for inclusion by Applied
18   Bio in its products. Applied Bio’s trade secret information is also contained in the
19   confidential and protected documents Defendants obtained as described in paragraphs 26
20   and 29 above.
21           42.     Applied Bio’s asserted trade secrets are different than Applied Bio’s patent
22   rights to its antiviral nasal spray technology. By way of example: The 2017 Applied Bio
23   patent application is directed to pharmaceutical compositions, such as nasal sprays, for
24   prophylaxis or treatment of respiratory infections. The claimed compositions generally
25   contain soluble ICAM-1 (or an ICAM-1 inhibitor), sialic acid, lysozyme, and lactoferrin.
26   The pre-clinical data contained in the 2017 patent application concerns the effects of these
27   ingredients on the viral replication rate of human rhinovirus A16 and influenza A H1N1
28   as well as the integrity of the infected mucosa. The 2017 patent application also describes
                                                  15
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.17 Page 17 of 24



1    a novel vehicle for delivering these and other active agents to the nasal mucosa. In
2    contrast, Applied Bio’s trade secrets include specific parameters, measurements,
3    formulations, and plans for Applied Bio’s antiviral nasal spray technology that are not
4    disclosed in any Applied Bio patents. Examples of Applied Bio’s trade secret information
5    that are not covered or disclosed by any Applied Bio patents include (i) Applied Bio’s
6    business plan for the development, production, marketing, and regulatory pathway of
7    Applied Bio’s antiviral nasal spray technology; (ii) the results of clinical trials Applied
8    Bio performed on its anti-viral nasal spray technology; (iii) the product development plan
9    for Applied Bio’s anti-viral nasal spray technology; (iv) Applied Bio’s manufacturing
10   plans for its anti-viral nasal spray technology; (v) Applied Bio’s costing, pricing, and
11   labelling information for its anti-viral nasal spray technology; (vi) Applied Bio’s sales and
12   marketing plan and target retail accounts for its anti-viral nasal spray technology;
13   (vii) Applied Bio’s agreements with the contract manufacturing organizations that then
14   provided Applied Bio with pharmaceutical development services from drug development
15   through drug manufacturing; (viii) Applied Bio’s supply chain information, including a
16   list of suppliers, prices, and key contract terms; (ix) Applied Bio’s strategic relationship
17   information, including the names of the companies with whom Applied Bio was
18   developing business relationships to exploit its anti-viral nasal spray technology;
19   (x) employment information, including a list of all existing employees; the employees’
20   salaries, hiring dates, and roles; the accounts associated with each member of Applied
21   Bio’s sales team; the individuals earmarked for future positions post funding; the open
22   positions to be filled; and the budgets and salaries for future employees; and (xi) Applied
23   Bio’s research and exploration of “dead-end” concepts that ultimately proved ineffective,
24   unsafe, too expensive, or otherwise unworkable for the mass market.
25           43.     Applied Bio’s confidential, proprietary, and trade secret information relates
26   to products and services used, sold, shipped, and/or ordered in, or intended to be used,
27   sold, shipped, and/or ordered in, interstate or foreign commerce.
28
                                                  16
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.18 Page 18 of 24



1            44.     Applied Bio has taken reasonable measures to keep such information secret
2    and confidential.
3            45.     Applied Bio has at all times maintained stringent security measures to
4    preserve the secrecy of its antiviral nasal spray technology. For example, Applied Bio
5    restricts access to confidential and proprietary trade secret information to only those who
6    “need to know.” That is, employees, contractors, consultants, vendors, manufacturers, and
7    existing or potential business partners working, advising, or consulting on projects
8    unrelated to antiviral nasal spray technology have not had, and do not have, access to
9    Applied Bio’s confidential and proprietary information on the subject. All networks
10   hosting Applied Bio’s confidential and proprietary information have been and continue to
11   be encrypted and have at all times required passwords and dual-authentication for access.
12   Computers, tablets, and cell phones provided to Applied Bio employees are encrypted,
13   password protected, and subject to other security measures. And Applied Bio secures its
14   physical facilities by restricting access and then monitoring actual access with security
15   cameras and guards.
16           46.     Applied Bio also requires all employees, contractors, consultants, vendors,
17   manufacturers, and existing or potential business partners to sign confidentiality
18   agreements before any confidential or proprietary trade secret information is disclosed to
19   them. Every outside vendor or manufacturer that has received confidential and proprietary
20   trade secret information related to Applied Bio’s antiviral nasal spray technology has
21   executed at least one written non-disclosure agreement to protect that information.
22           47.     Due these security measures, Applied Bio’s confidential and proprietary trade
23   secret information is not available for others in the industry to use through any legitimate
24   means.
25           48.     Applied Bio’s confidential, proprietary, and trade secret information derives
26   independent economic value from not being generally known to, and not being readily
27   ascertainable through proper means by, another person who could obtain economic value
28   from the disclosure or use of the information.
                                                  17
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.19 Page 19 of 24



1            49.     In violation of Applied Bio’s rights, Defendants misappropriated Applied
2    Bio’s confidential, proprietary, and trade secret information in the improper and unlawful
3    manner alleged herein. Defendants’ misappropriation of Applied Bio’s confidential,
4    proprietary, and trade secret information was intentional, knowing, willful, malicious,
5    fraudulent, and oppressive. Defendants have attempted and continue to attempt to conceal
6    their misappropriation.
7            50.     On information and belief, if Defendants are not stopped, Defendants will
8    continue to misappropriate and use Applied Bio’s trade secret information for their own
9    benefit and to Applied Bio’s detriment.
10           51.     As the direct and proximate result of Defendants’ conduct, Applied Bio has
11   suffered and, if Defendants’ conduct is not stopped, will continue to suffer, severe
12   competitive harm, irreparable injury, and significant damages, in an amount to be proven
13   at trial. Because Applied Bio’s remedy at law is inadequate, Applied Bio seeks, in
14   addition to damages, permanent injunctive relief to recover and protect its confidential,
15   proprietary, and trade secret information and to protect other legitimate business interests.
16   Applied Bio’s business operates in a competitive market and will continue suffering
17   irreparable harm absent injunctive relief.
18           52.     Applied Bio has been damaged by all of the foregoing and is entitled to an
19   award of exemplary damages and attorney’s fees.
20                                  SECOND CAUSE OF ACTION
21                         Misappropriation of Trade Secrets in Violation of
22                               California Uniform Trade Secrets Act
23                                   (Cal. Civ. Code, § 3426 et seq.)
24                                       Against All Defendants
25           53.     Applied Bio incorporates all of the above paragraphs as though fully set forth
26   herein.
27           54.     Applied Bio’ technical information, designs, and other “know how” related to
28   its antiviral nasal spray technology constitute trade secrets as defined by California’s
                                                  18
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.20 Page 20 of 24



1    Uniform Trade Secrets Act. Applied Bio owns and possesses certain confidential,
2    proprietary, and trade secret information, as alleged above. One example of the trade
3    secret information is reflected in Applied Bio’s detailed business plan contained in certain
4    files that Zolezzi obtained from Applied Bio. Various aspects of the business plan are
5    Applied Bio’s trade secrets, including but not limited to the formulations of its products
6    and proposed products; its methods of manufacturing, developing, and producing
7    products, proposed products, and the ingredients within them; the mechanism of action of
8    Applied Bio’s products, proposed products, and formulations; the non-public patent
9    applications filed by Applied Bio or its principles; information about every scientific test
10   or study that Applied Bio has carried out; and the names of each supplier of ingredients
11   for inclusion by Applied Bio in its products. Applied Bio’s trade secret information is also
12   contained in the confidential and protected documents Defendants obtained as described
13   in paragraphs 26 and 29 above.
14           55.     Applied Bio’s asserted trade secrets are different than Applied Bio’s patent
15   rights to its antiviral nasal spray technology. By way of example: The 2017 Applied Bio
16   patent application is directed to pharmaceutical compositions, such as nasal sprays, for
17   prophylaxis or treatment of respiratory infections. The claimed compositions generally
18   contain soluble ICAM-1 (or an ICAM-1 inhibitor), sialic acid, lysozyme, and lactoferrin.
19   The pre-clinical data contained in the 2017 patent application concerns the effects of these
20   ingredients on the viral replication rate of human rhinovirus A16 and influenza A H1N1
21   as well as the integrity of the infected mucosa. The 2017 patent application also describes
22   a novel vehicle for delivering these and other active agents to the nasal mucosa. In
23   contrast, Applied Bio’s trade secrets include specific parameters, measurements,
24   formulations, and plans for Applied Bio’s antiviral nasal spray technology that are not
25   disclosed in any Applied Bio patents. Examples of Applied Bio’s trade secret information
26   that are not covered or disclosed by any Applied Bio patents include (i) Applied Bio’s
27   business plan for the development, production, marketing, and regulatory pathway of
28   Applied Bio’s antiviral nasal spray technology; (ii) the results of clinical trials Applied
                                                  19
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.21 Page 21 of 24



1    Bio performed on its anti-viral nasal spray technology; (iii) the product development plan
2    for Applied Bio’s anti-viral nasal spray technology; (iv) Applied Bio’s manufacturing
3    plans for its anti-viral nasal spray technology; (v) Applied Bio’s costing, pricing, and
4    labelling information for its anti-viral nasal spray technology; (vi) Applied Bio’s sales and
5    marketing plan and target retail accounts for its anti-viral nasal spray technology;
6    (vii) Applied Bio’s agreements with the contract manufacturing organizations that then
7    provided Applied Bio with pharmaceutical development services from drug development
8    through drug manufacturing; (viii) Applied Bio’s supply chain information, including a
9    list of suppliers, prices, and key contract terms; (ix) Applied Bio’s strategic relationship
10   information, including the names of the companies with whom Applied Bio was
11   developing business relationships to exploit its anti-viral nasal spray technology;
12   (x) employment information, including a list of all existing employees; the employees’
13   salaries, hiring dates, and roles; the accounts associated with each member of Applied
14   Bio’s sales team; the individuals earmarked for future positions post funding; the open
15   positions to be filled; and the budgets and salaries for future employees; and (xi) Applied
16   Bio’s research and exploration of “dead-end” concepts that ultimately proved ineffective,
17   unsafe, too expensive, or otherwise unworkable for the mass market.
18           56.     Applied Bio has undertaken efforts that are reasonable under the
19   circumstances to maintain the secrecy of the trade secrets at issue. These efforts include,
20   but are not limited to, the use of passwords and encryption to protect data on its
21   computers, servers, and source code repositories; the maintenance of a Code of Conduct
22   that emphasizes all employees’ duties to maintain the secrecy of Applied Bio’s
23   confidential information; and the use of confidentiality agreements and non-disclosure
24   agreements to require vendors, partners, contractors, and employees to maintain the
25   secrecy of Applied Bio’s confidential information. Due these security measures, Applied
26   Bio’s confidential and proprietary trade secret information is not available for others in the
27   industry to use through any legitimate means.
28
                                                  20
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.22 Page 22 of 24



1            57.     Applied Bio’s confidential, proprietary, and trade secret information derives
2    independent economic value from not being generally known to, and not being readily
3    ascertainable through proper means by, another person who could obtain economic value
4    from the disclosure or use of the information.
5            58.     Defendants knew or should have known under the circumstances that the
6    information misappropriated by Defendants were trade secrets.
7            59.     Defendants misappropriated and threaten to further misappropriate trade
8    secrets at least by acquiring trade secrets with knowledge of or reason to know that the
9    trade secrets were acquired by improper means, and Defendants are using and threatening
10   to use the trade secrets acquired by improper means without Applied Bio’s knowledge or
11   consent.
12           60.     As a direct and proximate result of Defendants’ conduct, Applied Bio is
13   threatened with injury and has been injured in an amount in excess of the jurisdictional
14   minimum of this Court and that will be proven at trial. Applied Bio has also incurred, and
15   will continue to incur, additional damages, costs and expenses, including attorney’s fees,
16   as a result of Defendants’ misappropriation. As a further proximate result of the
17   misappropriation and use of Applied Bio’s trade secrets, Defendants were unjustly
18   enriched.
19           61.     The aforementioned acts of Defendants were willful, malicious and
20   fraudulent. Applied Bio is therefore entitled to exemplary damages under California Civil
21   Code § 3426.3(c).
22           62.     Defendants’ conduct constitutes transgressions of a continuing nature for
23   which Applied Bio has no adequate remedy at law. Unless and until enjoined and
24   restrained by order of this Court, Defendants will continue to retain and use Applied Bio’s
25   trade secret information to enrich themselves and divert business from Applied Bio.
26   Pursuant to California Civil Code § 3426.2, Applied Bio is entitled to an injunction
27   against the misappropriation and continued threatened misappropriation of trade secrets as
28   alleged herein and further asks the Court to restrain Defendants from using all trade secret
                                                  21
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.23 Page 23 of 24



1    information misappropriated from Applied Bio and to return all trade secret information to
2    Applied Bio.
3            63.     Pursuant to California Civil Code § 3426.4 and related law, Applied Bio is
4    entitled to an award of attorneys’ fees for Defendants’ misappropriation of trade secrets.
5                                    THIRD CAUSE OF ACTION
6                          Violation of California Bus. & Prof. Code § 17200
7                                        Against All Defendants
8            64.     Applied Bio incorporates all of the above paragraphs as though fully set forth
9    herein.
10           65.     Defendants engaged in unlawful, unfair, and fraudulent business acts and
11   practices. Such acts and practices include, but are not limited to, misappropriating Applied
12   Bio’s confidential and proprietary information.
13           66.     Defendants’ business acts and practices were unlawful as described above.
14           67.     Defendants’ business acts and practices were fraudulent in that a reasonable
15   person would likely be deceived by their material misrepresentations and omissions.
16   Defendants have acquired and used Applied Bio’s confidential and proprietary trade secret
17   information through material misrepresentations and omissions.
18           68.     Defendants’ business acts and practices were unfair in that the substantial
19   harm suffered by Applied Bio outweighs any justification that Defendants may have for
20   engaging in those acts and practices.
21           69.     Applied Bio has been harmed as a result of Defendants’ unlawful, unfair, and
22   fraudulent business acts and practices. Applied Bio is entitled to (a) recover restitution,
23   including without limitation, all benefits that Defendants received as a result of their
24   unlawful, unfair, and fraudulent business acts and practices; and (b) an injunction
25   restraining Defendants from engaging in further acts of unfair competition.
26
27
28
                                                  22
                                                COMPLAINT
     ACTIVE 52817708v3
     Case 3:20-cv-02500-AJB-LL Document 1 Filed 12/23/20 PageID.24 Page 24 of 24



1    VI.     PRAYER FOR RELIEF
2            WHEREFORE, Applied Bio respectfully requests the following relief:
3            1.      Judgement in Applied Bio’s favor and against Defendants on all causes of
4    action alleged herein;
5            2.      For all damages caused by Defendants’ unlawful acts in an amount to be
6    further proven at trial;
7            3.      For permanent injunctive relief;
8            4.      For exemplary and punitive damages as provided by law;
9            5.      For restitution;
10           6.      For costs of suit incurred herein;
11           7.      For prejudgment interest;
12           8.      For attorneys’ fees and costs; and
13           9.      For such other and further relief as the Court may deem to be just and proper.
14   VII. DEMAND FOR JURY TRIAL
15           Applied Bio hereby demands trial by jury for all causes of action, claims, or issues
16   in this action that are triable as a matter of right to a jury.
17
18   DATED: December 23, 2020             GREENBERG TRAURIG, LLP
19
                                          By /s/ Colin W. Fraser
20                                          Colin W. Fraser
                                            Tyler R. Andrews
21
                                              Attorneys for Plaintiff
22                                            APPLIED BIOLOGICAL LABORATORIES, INC.
23
24
25
26
27
28
                                                   23
                                                 COMPLAINT
     ACTIVE 52817708v3
